                   Case 19-11240-LSS             Doc 660        Filed 09/06/19         Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
____________________________________
In re:                                §
                                      §
FTD Companies, Inc., et al1.,         §    Chapter 11
                                      §
       Debtors.                       §    Case No. 19-11240 (LSS)
                                      §
                                      §    (Jointly Administered)
                                      §    Related to Docket No. 514
____________________________________§

                              ORDER MODIFYING AUTOMATIC STAY

          Upon consideration of the Motion of the EasySaver Class Representatives to Modify the

Automatic Stay [Docket No. 514] (the “Motion”);2 and due notice having been given and such

notice being adequate and sufficient under the circumstances, and no other or further notice being

necessary; and after due deliberation and sufficient cause appearing therefor, IT IS HEREBY

ORDERED THAT:

          1.       The Motion is hereby GRANTED as set forth herein.

          2.       The automatic stay imposed by section 362(a) of the Bankruptcy Code is hereby

modified, from and after the date hereof, solely to the extent necessary to permit (i) the United

States District Court for the Southern District of California to determine, as instructed by the Ninth

Circuit, the legal fees award under the Settlement Agreement entered into in connection with the

class action styled as In re EasySaver Rewards Litigation, Case No. 09-CV-2094-BAS and (ii)

the EasySaver Class to pursue payment of the Settlement Amount from the proceeds of insurance

1
  The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification numbers, if
any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists' Transworld Delivery,
Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC (7970); FTD, Inc. (1271);
FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423); Giftco, LLC (5832);
Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc. (8964). The Debtors' noticing
address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



NAI-1508560679v2
                   Case 19-11240-LSS        Doc 660      Filed 09/06/19     Page 2 of 2




policies issued to the Defendants, including Provide Commerce LLC and any of its affiliates, by

any of Hartford Fire Insurance Company, Hartford Casualty Insurance Company, Hartford

Insurance Company of the Midwest and/or other applicable insurers of the Defendants

(collectively, the "Policies"), to the extent that such Policies cover or may be accessed for payment

of monies due under the Settlement Agreement.

        3.         Nothing in this Order affects or modifies the terms and conditions under the

Policies.

        4.         The EasySaver Class Representatives are authorized to take such steps that are

necessary to implement the relief granted in this Order.

        5.         This Court retains jurisdiction to hear any disputes related to this Order.




       Dated: September 6th, 2019                         LAURIE SELBER SILVERSTEIN
                                                          UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware                          2
NAI-1508560679v2
